276 S.W.3d 860 (2009)
Lamont KEMP, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68903.
Missouri Court of Appeals, Western District.
January 13, 2009.
Mark A. Grothoff, Columbia, MO, for appellant.
*861 Shaun J. Mackelprang, Karen L. Kramer, Jefferson City, MO, for respondent.
Before DIV I: LOWENSTEIN, P.J., SPINDEN and HOWARD, JJ.
Prior report: 212 S.W.3d 135.

ORDER
PER CURIAM.
Lamont Kemp appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. He was convicted by a jury of felonious restraint and unlawful use of a weapon. Kemp asserts the motion court erred in denying relief on his Rule 29.15 motion because trial counsel failed to introduce into evidence a notarized statement made by the victim.
As a published opinion in this case would be without precedential value, a memorandum explaining the court's reasoning has been provided to the parties. .Judgment affirmed. Rule 84.16(b).